 
 
IC
112th CONGRESS 2d Session 
S. 1792 
IN THE HOUSE OF REPRESENTATIVES 

December 18, 2012
Referred to the Committee on the Judiciary

AN ACT 
To clarify the authority of the United States Marshal Service to assist other Federal, State, and local law enforcement agencies in the investigation of cases involving sex offenders and missing children. 
 
 
1.Short titleThis Act may be cited as the Strengthening Investigations of Sex Offenders and Missing Children Act of 2011. 
2.Clarification of authoritySection 566(e)(1)(B) of title 28, United States Code, is amended to read as follows: 
 
(B)as directed by the Attorney General, investigate— 
(i)fugitive matters, both within and outside the United States; and 
(ii)at the request of another Federal, State, or local law enforcement agency, cases involving— 
(I)a sex offender (as defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)) who violates a sex offender registration requirement; or 
(II)a missing child. . 
   Passed the Senate December 17, 2012. Nancy Erickson, Secretary   
